1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6
7
8                            IN THE UNITED STATES DISTRICT COURT
9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 )   Case No. 1:18-cr-00242 LJO-SKO
                                                )
12          Plaintiff,                          )   APPLICATION AND ORDER
                                                )   APPOINTING COUNSEL
13    vs.                                       )
                                                )
14    GORDON MEIER,                             )   Date:     12/14/18
                                                )   Time:     2:00 p.m.
15          Defendant.                          )   Ctrm:     7
                                                )   Judge:    Hon. Sheila K. Oberto
16                                              )
17          Defendant, Gordon Meier, through the Federal Defender for the Eastern District of
18   California, hereby requests appointment of counsel.
19          Defendant is charged by Indictment with 18 U.S.C. § 641, Theft of Public Money. On or
20   about November 9, 2018, defendant was served with a Summons to appear in court on December
21   14, 2018 at 2:00 p.m. in Courtroom No. 7 before the Honorable Sheila K. Oberto, United States
22   Magistrate Judge. Defendant submits the attached Financial Affidavit as evidence of his
23   inability to retain counsel. It is respectfully recommended that counsel be promptly appointed.
24
25          Dated: December 10, 2018                                /s/ Charles J. Lee
                                                             CHARLES J. LEE
26                                                           Assistant Federal Defender
27                                                           Branch Chief, Fresno Office

28   //
1                                               ORDER
2           Having satisfied the Court that the defendant is financially unable to retain counsel, the
3    Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.
4
     IT IS SO ORDERED.
5
6       Dated:    December 11, 2018                        /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
